DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 15-27 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 02/02/2012, 06/15/2017, 08/31/2017, 10/13/2017, and 01/13/2020 have been taken into account.

Response to Amendment
In the amendment dated 07/26/2022, the following has occurred: Claims 15-27 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections of claims 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 07/26/2022 with respect to the 112 1st paragraph rejection of claim 15 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “It is clear that the specification establishes a range for the length of the sides - from around 8 inches to about eighteen inches. It is therefore clear that the sides may be within a range of 8 inches to eighteen inches in length, for that range is within, and nearly equal to, the stated range. With that in mind, claim 15 is amended to specify that range. The applicant respectfully submits that at least the minimal requirements of 35 U.S.C. 112(a) are accordingly satisfied.” -MPEP 2173.05 (i) states: “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” The recitation in claim 15 of “each of the sides is at least 8 inches and no longer than 18 inches across” (emphasis added) is a negative limitation and as the specification does not provide an explicit recitation of a side not exceeding 18 inches, this limitation lacks basis in the original disclosure. Therefore, this limitation is rejected as failing to comply with the written description requirement and is regarded as new matter.
	Additionally, the amendment filed on 07/26/2022 has overcome the 112 1st paragraph rejection of claim 20 and the 112 2nd paragraph rejections set forth in the previous action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites a bas having a plurality of sides “wherein each of the sides is at least 8 inches and no longer than 18 inches across” (language has been changed due to the amendment filed 07/26/2022). However, in regards to this feature, the specification states “By one approach, these sides 101 can be from around eight inches in length to about eighteen inches in length” in paragraph [0023] (emphasis added). As the phrase “about 18 inches” includes dimensions both above and below 18 inches, it is clear that the specification does not provides support for sides that are no longer than 18 inches and as such this feature is regarded as new matter. 
Claims 16-27 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliot et al. (US 6,619,599) in view of Brown (US 3,194,426).
Regarding Claim 15, Elliot discloses a portable intravenous (IV) pole apparatus comprising: a solitary vertically-disposed IV pole (Elliot: Fig. 13-14A; 133, 134) having at least two intravenous fluid bag support arms outwardly disposed therefrom; an IV pole base (Elliot: Fig. 13-14A; 132) configured to support only a single vertically-disposed IV pole and having: a centrally-located IV pole interface (Elliot: Annotated Fig. 14A; I) configured to secure one end of the solitary vertically-disposed IV pole to the IV pole base; a plurality of sides, wherein each of the sides is at least 8 inches and no longer than 18 inches across (Elliot: Col. 16, Ln. 29-32), and a plurality of floor-contacting rollers disposed on an underside of the IV pole base apart from the sides (see note).
Elliot fails to disclose a plurality of sides comprising: at least one of the sides has a solitary curved-edge blank formed thereon and at least another of the sides has a solitary curved-edge tab formed thereon, wherein the blank and the tab are complimentary to one another. However, Brown teaches a plurality of sides (Brown: Fig. 3; 30-33) comprising: at least one of the sides (Brown: Fig. 3; 30, 33) has a solitary curved-edge blank (Brown: Fig. 3; 42, 43) formed thereon and at least another of the sides (Brown: Fig. 3; 31, 32) has a solitary curved-edge tab (Brown: Fig. 3; 40, 41) formed thereon, wherein the blank and the tab are complimentary to one another.
Elliot and Brown are analogous because they are from the same field of endeavor or a similar problem solving area e.g. medical support devices and securing a plurality of medical support devices with each other such that they can be moved and used together. At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the sides of the base in Elliot with the blanks and tabs from Brown, with a reasonable expectation of success, in order to provide the base with a structure that is able to interlock with a similar base to form a unitary and compact arrangement, thereby enabling the numerous stand-alone IV bases to be secured to each other to improve the transferring process of IV poles by keeping the bases stable, as well as to form a unitary support surface so as to increase the size of the available supporting area for carrying various medical instruments (Brown: Col. 1, Ln. 56-72; Col. 2, Ln. 1-2; Elliot: Col. 1, Ln. 41-52; Col. 4, Ln. 41-46; Col. 15, Ln. 12-20). [Note: When modified, the rollers of Elliot are located apart from the blank and tab.]
Regarding Claim 16, Elliot, as modified, teaches the IV pole apparatus of claim 15, but the cited embodiment fails to explicitly disclose an IV pole base that is comprised of plastic. However, an earlier embodiment of Elliot teaches an IV pole base (Elliot: Fig. 1; 16) that is comprised of plastic (Elliot: Col. 6, Ln. 37-40).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the base in Elliot with the molded plastic material disclosed in an earlier embodiment, with a reasonable expectation of success, in order to provide an alternate material to form the base that has similar resilience and strength to that of steel or aluminum (Elliot: Col. 6, Ln. 37-40), thereby ensuring a strong light weight structure that is more easily moved and manufactured. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a plastic material with the motivation of lowering weight and manufacturing costs, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claim 17, Elliot, as modified, teaches the IV pole apparatus of claim 16, but the cited embodiment fails to explicitly disclose an IV pole base that comprises a molded plastic component. However, an earlier embodiment of Elliot teaches an IV pole base (Elliot: Fig. 1; 16) comprising a molded plastic component (Elliot: Col. 6, Ln. 37-40).
[Note: See the rejection of claim 16 for motivation. Furthermore, the MPEP § 2113: Product-by-Process Claims states that, "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The plastic base is taught by Elliot. The process by which the base is made is not a patentable distinction. ]
Regarding Claim 18, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein each of the sides of the plurality of sides has either the solitary curved-edge blank (Brown: Fig. 3; 42, 43) formed thereon or the solitary curved-edge tab (Brown: Fig. 3; 40, 41)  formed thereon.  
Regarding Claim 19, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein the IV pole base (Elliot: Fig. 13-14A; 132) comprises a square-shaped base (Elliot: Col. 16, Ln. 29-32).  
Regarding Claim 20, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein the IV pole base (Elliot: Fig. 13-14A; 132) has a height of between 0.5 inches to three inches (Elliot: Col. 16, Ln. 29-32).
Regarding Claim 21, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein the IV pole base (Elliot: Fig. 13-14A; 132) has a number of the solitary curved-edge blanks (Brown: Fig. 3; 42, 43) that is equal to the number of the solitary curved-edge tabs (Brown: Fig. 3; 40, 41).  
Regarding Claim 22, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein the IV pole base (Elliot: Fig. 13-14A; 132) has a number of the solitary curved-edge blanks (Brown: Fig. 3; 42, 43) that is different than the number of the solitary curved-edge tabs (Brown: Fig. 3; 40, 41).  [Note: As the total number is not being claimed, the modification reads on the limitation.]
Regarding Claim 23, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein the IV pole base (Elliot: Fig. 13-14A; 132) has an even number of the solitary curved-edge blanks (Brown: Fig. 3; 42, 43).
Regarding Claim 24, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein the IV pole base (Elliot: Fig. 13-14A; 132) has an odd number of the solitary curved-edge blanks (Brown: Fig. 3; 42, 43).  [Note: As the total number is not being claimed, the modification reads on the limitation.]
Regarding Claim 25, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein the IV pole base (Elliot: Fig. 13-14A; 132) has a total number of the solitary curved-edge blanks (Brown: Fig. 3; 42, 43) and the solitary curved-edge tabs (Brown: Fig. 3; 40, 41) that does not exceed four. 
Regarding Claim 27, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein the IV pole base (Elliot: Fig. 13-14A; 132) has its complete upper surface even and free from upwardly-extending features aside from the solitary vertically-disposed IV pole (Elliot: Fig. 13-14A; 133, 134).

In an alternative interpretation, regarding Claim 15, Elliot discloses a portable intravenous (IV) pole apparatus comprising: a solitary vertically-disposed IV pole (Elliot: Fig. 13-14A; 133, 134) having at least two intravenous fluid bag support arms outwardly disposed therefrom; an IV pole base (Elliot: Fig. 13-14A; 132) configured to support only a single vertically-disposed IV pole and having: a centrally-located IV pole interface (Elliot: Annotated Fig. 14A; I) configured to secure one end of the solitary vertically-disposed IV pole to the IV pole base; a plurality of sides, wherein each of the sides is at least 8 inches and no longer than 18 inches across (Elliot: Col. 16, Ln. 29-32), and a plurality of floor-contacting rollers disposed on an underside of the IV pole base apart from the sides (see note).
Elliot fails to disclose a plurality of sides comprising: at least one of the sides has a solitary curved-edge blank formed thereon and at least another of the sides has a solitary curved-edge tab formed thereon, wherein the blank and the tab are complimentary to one another. However, Brown teaches a plurality of sides (Brown: Fig. 3; 30-31) comprising: at least one of the sides (Brown: Fig. 3; 30) has a solitary curved-edge blank (Brown: Fig. 3; 43) formed thereon and at least another of the sides (Brown: Fig. 3; 31) has a solitary curved-edge tab (Brown: Fig. 3; 40) formed thereon, wherein the blank and the tab are complimentary to one another.
Elliot and Brown are analogous because they are from the same field of endeavor or a similar problem solving area e.g. medical support devices and securing a plurality of medical support devices with each other such that they can be moved and used together. At the time of invention, it would have been obvious to one of ordinary skill in the art to modify the sides of the base in Elliot with the blanks and tabs from Brown, with a reasonable expectation of success, in order to provide the base with a structure that is able to interlock with a similar base to form a unitary and compact arrangement, thereby enabling the numerous stand-alone IV bases to be secured to each other to improve the transferring process of IV poles by keeping the bases stable, as well as to form a unitary support surface so as to increase the size of the available supporting area for carrying various medical instruments (Brown: Col. 1, Ln. 56-72; Col. 2, Ln. 1-2; Elliot: Col. 1, Ln. 41-52; Col. 4, Ln. 41-46; Col. 15, Ln. 12-20). [Note: When modified, the rollers of Elliot are located apart from the blank and tab.]
Regarding Claim 26, Elliot, as modified, teaches the IV pole apparatus of claim 15 wherein the IV pole base has a total number of the solitary curved-edge blanks (Brown: Fig. 3; 43) and the solitary curved-edge tabs (Brown: Fig. 3; 40) that does not exceed three. [Note: As the cited plurality of sides in the alternate modification with Brown has a single blank and tab, the total number is two.]

    PNG
    media_image1.png
    620
    572
    media_image1.png
    Greyscale

I: Elliot; Annotated Fig. 14A
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631